Mr. Justice del Toro
delivered the opinion of the court.
The District Court of Ponce rendered judgment for the plaintiff in an action brought by Carlos A. Rivera, as administrator of the estate of Rafael Cruz, against the North British and Mercantile Insurance Company for the amount of a fire insurance policy. On July 26, 1916, the defendant com-' pany appealed and asked for an extension of time of twenty days within which to file a statement of the case, to run from the date on which the stenographic record should be deliv*840ered to it. The court granted the extension and the defendant-appellant filed the statement on August 9, 1916.
The case standing thus, the appellee moved the district court on August 18, 1916, to set aside the order granting the said extension of time on the ground that it was indefinite and, as a consequence, to refuse to approve the statement. The court heard the parties and on November 25, 1916, set aside the order granting the extension and refused to approve the statement, basing its action on the jurisprudence laid down by this court in the case of Belaval v. Córdova, District Judge, 21 P. R. R. 509. The defendant thereupon took the present appeal from the said order of November 25, 1916.
On December 21, 1916, the transcript of the record was filed in the office of the secretary of this court. On December 30, 1916, the appellant was allowed twenty da}rs within which to file its brief. On January 22, 1917, it was allowed a further period of ten days. No brief having been filed prior to the expiration of the latter period, on February 27, 1917, the appellee moved for dismissal of the appeal, on the grounds, among others, that the appellant had not filed a brief and. that its appeal was frivolous.
This motion was beard on March 12, last. The appellee did not appear, but filed a brief in support of his contentions. The appellant neither appeared nor filed a brief, nor has it taken any steps whatever to show that it was interested in prosecuting the appeal.
This court held in the case of Chavarría v. Purdy & Henderson, 22 P. R. R. 289, and other cases, that the failure of the appellant to file a brief is sufficient ground for dismissing his appeal.
But, furthermore. The appeal in fact is utterly frivolous because the only question involved therein has been decided repeatedly by this court, sustaining the grounds on which the order appealed from is based. In the said case of Belaval v. Córdova, supra, this court clearly laid down the general doctrine that “a district court, in the exercise *841of its discretional power, cannot grant an indefinite extension of time for appellant to prepare a draft of a statement of the case,” and particularly that “an order of a district court granting 'an extension of thirty days from the date of the delivery of the stenographic record for filing a statement of the case’ is void because made without jurisdiction.” And that doctrine was ratified later by this court in the cases of Guardian Assurance Co. v. López Acosta, ante page 597, and Rivera v. North British and Mercantile Ins. Co., ante page 612.
Therefore, the appeal being frivolous and the appellant having failed to file a brief, the appeal should be

Dismissed.

Chief Justice Hernández and. Justices Wolf, Aldrey and Hutchison concurred.